MEMORANDUM *
Romano J. Santos appeals his conviction under 18 U.S.C. § 922(g)(3) for possession *344of a firearm by an unlawful drug user and possession of ammunition by an unlawful drug user. Santos assigns error to the district court’s failure to suppress evidence obtained from his vehicle in purported violation of the Fourth Amendment. The district court ruled that the search was legal for two reasons. First, the search was incident to a lawful arrest. Second, the officers had probable cause to search the car without a warrant. We adopt the district court’s second rationale. We affirm Santos’ conviction on that basis, and need not reach the issue of incidental to arrest.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts *344of this circuit except as provided by Ninth Circuit Rule 36-3.